                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



    MELVIN L. VAZQUEZ,                               Civ. No. 20-2595 (KM)

               Plaintiff,
                                                              OPINION
         v.

    ANDREW SAUL,
    Commissioner of Social Security,


               Defendant.


KEVIN MCNULTY, U.S.D.J.:
        This is an appeal from the denial of Title II disability benefits (“DIB”)
based on a finding that the defendant was not disabled from February 1, 2013,
the alleged onset date, through December 31, 2013, the date last insured.
Currently before the Court is the SSA’s motion to remand the case to the
Administration for further proceedings. Because the parties agree that the
matter should be remanded, differing only as to the scope of proceedings on
remand, I write only briefly.
        The Commissioner concedes that a so-called “sentence 4 remand” is
appropriate. See 42 U.S.C. § 405(g). 1 The parties agree that, on remand, the




1      A sentence 4 remand, based on legal flaws in the administrative proceedings, is
to be distinguished from a sentence 6 remand, based on the emergence of new
evidence.
        “Sentence Four” of section 405(g) states:
        The court shall have power to enter, upon the pleadings and transcript of
        the record, a judgment affirming, modifying, or reversing the decision of
                                            1
ALJ assigned to the case must give further consideration to all of the plaintiff’s
alleged impairments (including obesity) at steps two and three of the sequential
evaluation, reconsider his residual functional capacity, reassess his capacity to
return to prior work or perform jobs existing in significant numbers in the
national economy, and issue a new decision.
      The only significant dispute is over whether this Court should order the
Appeals Council to mandate a new evidentiary hearing before the ALJ, or
whether that determination may be left to the ALJ’s discretion.
      The Administration stresses that the alleged period of disability occurred
long ago, in 2013; that Mr. Vazquez did not even apply for benefits until 2016;
and that in the 2018 hearing, there was a full and fair opportunity to adduce
all relevant evidence, including the testimony of the applicant himself. As legal
support, the Administration cites two sections of the Hearings, Appeals, and




      the Commissioner of Social Security, with or without remanding the
      cause for a rehearing.
      “Sentence Six” of section 405(g) states:
      . . . . The court may, on motion of the Commissioner of Social Security
      made for good cause shown before the Commissioner files the
      Commissioner’s answer, remand the case to the Commissioner of Social
      Security for further action by the Commissioner of Social Security, and it
      may at any time order additional evidence to be taken before the
      Commissioner of Social Security, but only upon a showing that there is
      new evidence which is material and that there is good cause for the
      failure to incorporate such evidence into the record in a prior proceeding;
      and the Commissioner of Social Security shall, after the case is
      remanded, and after hearing such additional evidence if so ordered,
      modify or affirm the Commissioner’s findings of fact or the
      Commissioner’s decision, or both, and shall file with the court any such
      additional and modified findings of fact and decision, and, in any case in
      which the Commissioner has not made a decision fully favorable to the
      individual, a transcript of the additional record and testimony upon
      which the Commissioner’s action in modifying or affirming was based. . .
      .
42 U.S.C. § 405(g)
                                           2
Litigation Law Manual (“HALLEX”), which it says govern the procedures on
remand. HALLEX I-2-1-65, Determining the Right to a Hearing, states, “[i]n
title II disability claims in which the period at issue expired before the date of
the hearing decision, the claimant need not be offered the opportunity to
appear and present evidence at a hearing unless the ALJ finds that the facts
warrant it.” HALLEX I-3-7-40, Preparation, Content, and General Routing of
Remand Order, states: “If, in a title II only claim, the period at issue ends
before the date of the hearing decision (e.g., insured status expired in a
disabled worker claim or the claimant reached age 22 in a childhood disability
claim), the AC need not direct the ALJ to offer the claimant the opportunity for
a new hearing.” Rather, the matter is for the ALJ to determine in the first
instance.
      The applicant, Mr. Vazquez, has several responses. The first is that he
did not agree to a remand on the Administration’s terms. But the Court, in
ordering a remand, is not bound by the concessions of either party. The second
is that the HALLEX procedures do not bind the Court. True enough, but they
do guide administrative decision making, and the Court must make its own
assessment, at the end of the day, whether the procedures were adequate and
the Commissioner’s decision is supported by substantial evidence. The third is
that denial of a hearing would violate due process. But there has been one
hearing, at which the applicant testified and was represented by counsel, and
the period of disability expired long before even that first hearing. Whether
further factual development is required in order for the ALJ to render a revised
decision is difficult to determine in advance, without even knowing what that
decision will be. It is best left to the ALJ’s discretion in the first instance,
subject to review by the Appeals Council and this Court. Fourth, the applicant
cites SSR 83-20, arguing that it allows, and sometimes compels, the calling of a
medical expert. SSR 83-20, however, was rescinded and superseded by SSR
18-1p as of October 2, 2018. By its terms, SSR 18-1p applies to all cases
pending as of that date, or filed after that date. It expressly provides that the
                                           3
ALJ “may, but is not required to, call upon the services of a medical expert
(ME) to assist with inferring the date that the claimant first met the statutory
definition of disability.” Again, the ALJ on remand here might elect to hear
such an expert, but that determination belongs to the ALJ in the first instance.
      In short, the applicant makes cogent arguments for the need to develop
the record. Perhaps the ALJ should do so. But those arguments must, initially
at least, be directed to the ALJ. I will not straitjacket the Administration’s
deliberations in advance.

CONCLUSION
      The Commissioner’s motion to remand the matter pursuant to 42 U.S.C.
§ 405(g), sentence 4, is therefore GRANTED. A separate order will issue in
accordance with this Opinion.

Dated: June 30, 2021
                                             /s/ Kevin McNulty
                                             ____________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




                                         4
